Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 14, 2016

The Court of Appeals hereby passes the following order:

A17D0159. KEVIN JAMES v. MELANIE JAMES.

      Kevin James filed this application for discretionary appeal from an order
denying his motion to recuse the trial judge from post-divorce contempt and
modification proceedings.1 We, however, lack jurisdiction.
      An order denying a motion to recuse is interlocutory. Murphy v. Murphy, 322
Ga. App. 829, 830 (747 SE2d 21) (2013). In order to appeal such an order, an
applicant must comply with the interlocutory appeal procedure and obtain a certificate
of immediate review. OCGA § 5-6-34 (b). A l t h o u g h K e v i n J a m e s f i l e d a
discretionary application, “[t]he discretionary appeal statute does not excuse a party
seeking appellate review of an interlocutory order from complying with the additional
requirements of OCGA § 5-6-34 (b).” Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d
213) (1996). Kevin James’s failure to follow the proper appellate procedure deprives
us of jurisdiction to consider this application.2 See Warringer v. Warringer, 204 Ga.
App. 86, 86 (418 SE2d 446) (1992). Accordingly, his application is hereby
DISMISSED.

      1
        Kevin James originally filed his application in the Georgia Supreme Court,
which transferred the matter to this Court. See Case No. S17D0316 (decided October
12, 2016).
      2
         Orders denying motions to recuse may be reviewed after the entry of final
judgment, as part of the appeal from final judgment. See OCGA § 5-6-34 (d);
Murphy, supra at 830-832. Here, Kevin James’s application was predicated on the
trial court’s order denying his recusal motion, and it appears the case remained
pending when he filed his application. See Warringer, supra at 86.
Court of Appeals of the State of Georgia
                                     11/14/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.